Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible 
The claim recites a series of steps.  The claim is directed to a process, which is a statutory category of invention (Step 1: YES). 
	The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of integrate within a computer terminal, wherein the computer terminal is a public user activity terminal for management and deposition of physical resource documents by a user; authorize the user access to the computer terminal based on authentication requirement satisfaction by the user; receive physical resource distribution documents at the computer terminal for user deposition; image the received physical resource distribution documents; perform real-time approval decision processing at the computer terminal for each of the physical resource distribution documents received; identify one or more imaged resource  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “communication device,” “printing device,” or “computer terminal,” or computer, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity. These limitations are mental processes or organizing human activities (Step 2A1 – Yes).      
	Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitation of using a computer to perform the steps.  The processing device (computer) in the steps is recited at a high level of generality, i.e. as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A2 – No). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more 
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: No). The claim is not patent eligible.  
The analysis above applies to all statutory categories of the invention including claims 9 and 16.  Furthermore, the dependent claims 2-8, and 10-15, and 17-20 do not resolve the issues raised in the independent claim 1.  Accordingly, claims 2-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive. 
Applicant states that the recited claims do not recite an abstract idea.  Examiner disagrees.  The currently recited claims are capable of being performed by pen and paper, as evidenced that the claims can be performed in the human mind.  Also, the claims are a form of commercial or legal interaction, as well as managing personal behavior. 

Applicant also claims the recited claims are similar to Example 40 and 42.  For example, in Example 42, the claims are integrated into a practical application given that the “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim was eligible because it is not directed to the recited judicial exception (abstract idea).”  The claims in the instant application are not synonymous to Example 40 or Example 42. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a 
Applicant also states that the recited claims provide an inventive concept, or provide a benefit. Examiner disagrees.  As noted in Re: Sarada Mohapatra, “A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014). The abstract idea underlying Mr. Mohapatra’s claims is for an individual to alter the identification code associated with a financial instrument, such as a credit card, to protect against fraud. The fact that the claims are directed to a specific subset of that abstract idea—in this case, enabling a credit card user to change the security code on the card by using a web application—does not render the idea any less abstract. Moreover, the fact that an abstract idea may have beneficial uses does not mean that claims embodying the abstract idea are rendered patent eligible. The benefits that flow from performing an abstract idea do not render the abstract idea patentable subject matter if the benefits “flow from performing an abstract idea in conjunction with a well-known database structure.” BSG Tech, 899 F.3d at 1287–88. The idea of changeable personal-identification numbers may be beneficial. But it is also abstract and therefore not patentable without more (Fed Cir, 2020-1935). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	/BRANDON M DUCK/               Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691